Case: 12-30556   Document: 00512176702   Page: 1   Date Filed: 03/15/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                  FILED
                                                               March 15, 2013
                              No. 12-30556
                            Summary Calendar                     Lyle W. Cayce
                                                                      Clerk

CLEVERN A. GRANGER,

                                         Plaintiff - Appellant

v.

ERIC BLANDFORD, Sheriff Deputy at Jefferson Parish; CAROL KIFF,
Commissioner, Jefferson Parish 24th Judicial District Court; CHURITA
HANSELL, Assistant District Attorney at Jefferson Parish 24th; PAUL D.
CONNICK, JR., District Attorney at Jefferson Parish; TRACY SHEPPARD,
Public Defender Attorney (District) at 24th Judicial District Public Defender
Office; RICHARD TOMPSON, Public Defender Attorney Supervisor (District)
at 24th Judicial District Public Defender Office; RAFAEL F. SALCEDO, Ph.D.,
Sanity Commission Member at 24th Judicial District Court Parish of Jefferson;
RICHARD RICHOUX, Medical Doctor, Sanity Commission Member at 24th
Judicial District Court Parish of Jefferson; EDWARD ELVIR, Sheriff Deputy at
Jefferson Parish Correctional Center; NEWELL NORMAND, Sheriff at Jefferson
Parish; JOHN MOLAISON, JR., Judge, Division E at 24th Judicial District
Court Parish of Jefferson,

                                         Defendants - Appellees


                Appeal from the United States District Court
                   for the Eastern District of Louisiana
                          USDC No. 2:12-CV-148


Before BARKSDALE, CLEMENT, and GRAVES, Circuit Judges.
     Case: 12-30556       Document: 00512176702         Page: 2     Date Filed: 03/15/2013

                                       No. 12-30556

PER CURIAM:*
       Proceeding pro se and in forma pauperis, Clevern A. Granger, Louisiana
prisoner # 587600, pursued this action under 42 U.S.C. § 1983 against various
defendants, claiming civil-rights violations in connection with his arrest in
Jefferson Parish, Louisiana, and the subsequent state-court criminal
proceedings. Adopting the magistrate judge’s report and recommendation, the
district court dismissed Granger’s complaint as frivolous for: failing to state a
claim upon which relief may be granted; and/or seeking monetary damages
against a defendant immune from such relief.
       Contesting that dismissal, Granger contends only that the sua sponte
dismissal, to the extent it was based on immunity, was erroneous because
defendants bore the burden of proving their entitlement to an immunity defense.
Granger’s contention fails, however, as district courts must sua sponte dismiss
a prisoner’s in forma pauperis complaint “at any time if the court determines
that . . . the action . . . seeks monetary relief against a defendant who is immune
from such relief”. 28 U.S.C. § 1915(e)(2)(B)(iii).
       The remainder of Granger’s brief consists of legal boilerplate and identifies
no error in the district court’s dismissing his complaint for failing to state a
claim upon which relief may be granted. Although pro se briefs are liberally
construed, pro se litigants must brief contentions in order to preserve them.
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Failure to identify any
error in the district court’s failure-to-state-a-claim analysis is the same as if
Granger had not appealed the judgment. Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Accordingly, his appeal is
dismissed as frivolous. See 5TH CIR. R. 42.2.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
    Case: 12-30556    Document: 00512176702     Page: 3   Date Filed: 03/15/2013

                                 No. 12-30556

      This dismissal, plus the district court’s dismissing under § 1915(e), count
as two strikes under § 1915(g). Adepegba v. Hammons, 103 F.3d 383, 388 (5th
Cir. 1996). Granger is warned that a third strike under § 1915(g) will render him
unable to proceed in forma pauperis in any civil action or appeal filed while he
is incarcerated or detained in any facility, unless he “is under imminent danger
of serious physical injury”. 28 U.S.C. § 1915(g).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                       3